DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 5/24/22.  Claims 3-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 9,904,721) and further in view of Siebel et al. (US 2017/0006135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 9,904,721) and further in view of Siebel et al. (US 2017/0006135).

With respect to claim 3, Holenstein teaches a system for application object materialization, the system comprising: 
one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: 
output a plurality of data objects to a plurality of tables in a target database in response to an input of the plurality of data objects from a plurality of tables in a source database (Holenstein, Col. 15 Li. 62-67, a Collector follows the transaction log and selects changes that are to be replicated. It sends these changes over a communication channel to a Consumer or Applier that applies the changes to a target database and/or transfers the data changes to a target application. & Col. 19 Li. 40-42, The Shadowbase data replication engine, from Gravic, Inc., replicates database changes from a source database to one or more target databases or target application); 
construct, by a materializer, an application object based on applying relationships between the plurality of tables in the source database to the plurality of data objects in the plurality of tables in the target database (Holenstein, Col. 14 Li. 32-36, data DP2 periodically flushes the changes accumulated in its change queue to the preflush buffer of the MAT or AUX to which it is assigned. These changes are ultimately written to an Audit Trail disk, thus materializing the changes); and 
output the application object, in response to receiving an application object request from an application associated with the target database (Holenstein, Col. 19 Li. 40-42, The Shadowbase data replication engine, from Gravic, Inc., replicates database changes from a source database to one or more target databases or target application).
Holenstein doesn't expressly discuss output the application object, in response to receiving an application object request from an application associated with the target database.
Siebel teaches construct, by a materializer which reads data objects from tables in the target database after the data objects were input from the source database (Siebel, pa 0147, The integration component 202 may include one or more servers, nodes, or other computing resources that receive data provided by the data sources 208), an application object based on applying a data model (Siebel, pa 0155, the integration component 202 provides: data models for a specific type of data or industry…The canonical models may define both the logical and physical elements needed to build a versatile, extensible, and fully integrated business application.), which maps relationships between tables and between data objects in the source database, to the data objects in the tables in the target database (Siebel, pa 0155,  the integration component 202 provides: … robust data mapping and transformation from a source format into a format in accordance with the data models. & pa 0156, a canonical data model is a design pattern used to communicate and translate between different data formats. Use of canonical data models may reduce costs and standardize integration on agreed data definitions associated with business systems. In one embodiment, a canonical model is any model that is application agnostic (i.e., application independent) in nature, enabling all applications to communicate with each other in a common format. Canonical data models provide a common data dictionary enabling different applications to communicate with each other in this common format.); and 
output the application object, in response to receiving an application object request from an application associated with the target database (Siebel, pa 0156, In one embodiment, the integration component 202 integrates data from the data sources 208 based on a canonical data model into a common format and/or into one or more data stores. … With industry specific canonical data models, organization can leverage both data and business concepts to easily and efficiently integrate an enterprise Internet-of-Things application development platform with existing data and/or existing internal applications).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Holenstein with the teachings of Siebel because it enables any organization to leverage both data and business concepts using the an enterprise Internet-of-Things application development platform (Siebel, pa 0155).

With respect to claim 4, Holenstein in view of Siebel teaches the system of claim 3, wherein the plurality of instructions further causes the processor to one of identify the relationships between the plurality of tables in the source database and input the relationships between the plurality of tables in the source database from a database system associated with the source database (Holenstein, Col. 20 Li. 60-67, Each Consumer is assigned a set of tables that are used by related transactions. Related transactions are those that must commit in natural-flow or landed order with respect to each other. For instance, a customer table and an order table are related, as are a department table and an employee table. In this case, the customer and order tables can be replicated to one Consumer; and the department and employee tables can be replicated to a separate Consumer.).  

With respect to claim 5, Holenstein in view of Siebel teaches the system of claim 3, wherein the relationships between the plurality of tables in the source database are based on at least one of a deconstruction of an application object that is associated with an application associated with the source database into data objects normalized in the plurality of tables in the source database, and a link between a first data object in a first table, of the plurality of data objects in the plurality of tables in the source database, and a second     data object in a second table, of the plurality of data objects in the plurality of tables in the source database (Holenstein, Col. 20 Li. 60-67, Each Consumer is assigned a set of tables that are used by related transactions. Related transactions are those that must commit in natural-flow or landed order with respect to each other. For instance, a customer table and an order table are related, as are a department table and an employee table. In this case, the customer and order tables can be replicated to one Consumer; and the department and employee tables can be replicated to a separate Consumer.).  

With respect to claim 6, Holenstein in view of Siebel teaches the system of claim 3, wherein inputting the plurality of data objects from the plurality of tables in the source database comprises a plurality of threads inputting the plurality of data objects in parallel and outputting the plurality of data objects to the plurality of tables in the target database comprises the plurality of threads outputting the plurality of data objects in parallel (Holenstein, Col. 20 Li. 53-55, FIG. 13b, two or more independent Collector/Consumer threads may be configured and each assigned to one or more Audit Trail disks 55).  
With respect to claim 7, Holenstein in view of Siebel teaches the system of claim 3, wherein creating the application object is further based on at least one of dimension data that enriches the application object and an aggregation of data from children objects of the application object (Holenstein, Col. 21 Li. 1-9, When a Consumer receives a transaction commit, it will commit all updates within the scope of that transaction to the tables that it is managing. Thus, a single source transaction may result in multiple target transactions if the transaction updates are spread across multiple Consumers. Since updates for all related tables are sent in natural-flow or landed order to only one Consumer, that Consumer guarantees that all updates to its related tables are made in natural-flow or landed order.).  
With respect to claim 8, Holenstein in view of Siebel teaches the system of claim 3, wherein the plurality of instructions further causes the processor to construct, by another type of materializer, another type of application object based on applying the relationships between the plurality of tables in the source database to the plurality of data objects in the plurality of tables in the target database, and outputting the application object comprises outputting the other type of application object (Siebel, pa 0155, industry specific canonical data models for any industry may be used, enabling any organization to leverage both data and business concepts using the an enterprise Internet-of-Things application development platform.).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Holenstein in view of Siebel because it enables any organization to leverage both data and business concepts using the an enterprise Internet-of-Things application development platform (Siebel, pa 0155).

With respect to claim 9, Holenstein in view of Siebel teaches the system of claim 8, wherein the application object is associated with a version that is transactionally consistent with another version associated with the other type of application object (Siebel, 0171).  

With respect to claims 10-16, the limitations are essentially the same as claims 3-9, in the form of a computer program product, and are rejected for the same reasons.

With respect to claims 17-22, the limitations are essentially the same as claims 3-9, in the form of a method, and are rejected for the same reasons.

Response to Arguments
Double Patenting
With regard to claims 3-22, the amendments to the claims have overcome the double patenting rejection with the filing and approval of the terminal disclaimer on 5/24/22.  The Examiner withdraws the double patenting rejection to claims 3-22.  

Rejections under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Siebel et al. (US 2017/0006135).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haeske et al. (US 8880464) discussed maintaining synchronization between close systems wherein each system is vendor specific.
Eberlein et al. (US 2019/0018874) teaches migrating data from main databases to tenant databases.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169